611 F.3d 1380 (2010)
Robert Bryant MELSON, Petitioner-Appellant,
v.
Richard F. ALLEN, Commissioner, Alabama Department of Corrections, Respondent-Appellee.
No. 06-14047.
United States Court of Appeals, Eleventh Circuit.
July 27, 2010.
James T. Lawley, James H. Carter, John Palombi, Matt D. Schultz, Fed. Pub. Defenders, Robert M. Illman, Fed. Defenders Program, Inc., Christine A. Freeman, Fed. Pub. Def., Federal Defender MAL, Montgomery, AL, for Petitioner-Appellant.
Beth Jackson Hughes, J. Clayton Crenshaw, Montgomery, AL, for Respondent-Appellee.
Before BIRCH, BARKETT and WILSON, Circuit Judges.
PER CURIAM:
In Melson v. Allen, 548 F.3d 993 (11th Cir.2008), we affirmed Robert B. Melson's death sentence following his 1996 capital murder convictions. The Supreme Court vacated our judgment, Melson v. Allen, ___ U.S. ___, 130 S.Ct. 3491, ___ L.Ed.2d ___, 2010 WL 2471066 (2010), and remanded the case to us for further consideration in light of its decision in Holland v. *1381 Florida, 560 U.S. ___, 130 S.Ct. 2549, 177 L.Ed.2d 130 (2010). We hereby remand this case to the district court so that it may conduct the necessary fact-finding in the first instance in accordance with the principles set forth in Holland.
REMANDED.